Citation Nr: 1446179	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  06-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for major depressive disorder (MDD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to January 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, in a March 2005 rating decision, his claim for service connection for MDD was granted and an initial 30 percent evaluation assigned.  He contested that initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  That rating was confirmed and continued in a subsequent September 2005 rating decision, which also denied his derivative claim for a TDIU.

In January 2007, in support of these claims, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

The Board remanded the claims in July 2007 and July 2009 for further development and consideration.

In an April 2013 decision, the Board increased the initial rating for the MDD from 30 to 50 percent, but denied an even higher rating for this service-connected disability, also the derivative TDIU claim.

In response to the Board's decision, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a January 2014 Joint Motion for Remand (JMR), the Court vacated, in other words set aside, the Board's April 2013 decision to the extent it had denied a rating exceeding 50 percent for the MDD and a TDIU.  The Board's decision increasing the initial rating for the MDD from 30 to 50 percent was not disturbed, since favorable.  The Court remanded these claims, to the extent otherwise denied, to the Board for further proceedings consistent with the JMR.  As the Court-granted JMR indicates, these claims require still further development before being readjudicated, so the Board in turn is remanding them to the Agency of Original Jurisdiction (AOJ).

It is additionally worth noting that, in March 2014, the Veteran was notified that the VLJ who had presided over the January 2007 videoconference hearing was no longer employed by the Board, since having retired.  The Veteran resultantly was informed that he could have another hearing before a different VLJ that would ultimately decide this remaining portion of his appeal.  38 C.F.R. §§ 20.707, 20.717 (2013).  His attorney, who is continuing to represent him before VA, responded in July 2014, however, that they did not want another hearing.  Thus, the Board may proceed immediately with directing the additional development of these claims that the Court-granted JMR indicates is required.


REMAND

In the January 2014 JMR, the parties agreed that, as to the claim for a rating higher than 50 percent for the MDD, the Board did not properly discuss which portion of the Veteran's symptoms are due to his service-connected MDD, as opposed to his posttraumatic stress disorder (PTSD) and dementia that are not service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The parties further agreed that, therefore, as the Veteran's claim for a higher rating for his MDD must be reconsidered, so, too, must his derivative claim of entitlement to a TDIU.

The Veteran last had VA compensation examinations for his MDD in February 2005 and December 2008, so at the latest nearly 6 years ago.  The February 2005 VA examiner diagnosed MDD, PTSD, cannabis abuse, and alcohol abuse in early full remission, and the December 2008 VA examiner diagnosed recurrent major depression, PTSD, and alcohol abuse in partial remission, as well as cognitive deficits.  But as the JMR points out, neither examiner specified which portion of the Veteran's mental health symptoms were due to his service-connected MDD versus his non-service-connected diagnoses, assuming this differentiation is possible.  If it is not possible to make this distinction, then the holding in Mittleider requires that VA resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and, for all intents and purposes, presume the symptoms and consequent social and occupational impairment are all attributable to the service-connected disability (MDD).  Therefore, for this reason, and in light of the fact that the Veteran's most recent VA compensation examination was so relatively long ago, another VA examination is needed reassessing the severity of his MDD and hopefully providing the information needed to address this critical issue.  The examiner should also specifically discuss the effect of the symptoms on the Veteran's employability, and resultant entitlement to a TDIU, but only to the extent attributable to his service-connected disabilities (MDD, prostate cancer, and erectile dysfunction) - so not additionally considering his nonservice-connected PTSD and dementia, unless, as mentioned, the effects of the PTSD, etc., cannot be disassociated from the MDD.

As well, all recent VA or other relevant treatment records should be obtained and considered.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including from the VA Medical Center (VAMC) in Cleveland dated since February 2011.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA psychiatric examination reassessing the severity of the Veteran's MDD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, including a complete copy of this remand and the JMR.  All indicated tests and studies should be performed and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected MDD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain what the score means in terms of the Veteran's social and occupational functioning.

The examiner also is specifically asked to indicate, if possible, what measure of the Veteran's symptoms are the result of his MDD versus those, instead, attributable to his PTSD and dementia, which are not service-connected disabilities.  And, to reiterate, if it is not possible or feasible to make this distinction, then presume all symptoms are the result of the service-connected MDD.

With this in mind, the examiner is also asked to comment on the functional impairment caused solely by the 
service-connected disabilities, so, aside from the MDD, also considering the service-connected prostate cancer (currently rated as 20-percent disabling) and erectile dysfunction (ED) (currently rated as 0-percent disabling, i.e., noncompensable), including especially in terms of whether these service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment given his level of education, prior work history, experience and training, etc.  The examiner must not consider disabilities that are not service connected, including the PTSD and dementia already mentioned, unless, again, it is not possible or feasible to differentiate what measure of symptoms and consequent social and occupational impairment is due to the MDD versus these other conditions.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



